Citation Nr: 0915840	
Decision Date: 04/28/09    Archive Date: 05/07/09

DOCKET NO.  06-11 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Robert A. Laughlin, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel

INTRODUCTION

The Veteran served on active duty from May 2, 1974 to May 29, 
1974.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from June 2005 and January 2008 decisions by the RO in 
Lincoln, Nebraska that denied service connection for bipolar 
disorder and depression, respectively.  A personal hearing 
was held before the undersigned acting Veterans Law Judge in 
August 2008.  Because both claims are essentially claims of 
entitlement to service connection for a psychiatric disorder, 
the issue is characterized as such.

The Veteran submitted additional pertinent evidence in 
October 2008 and December 2008, and has waived initial RO 
review of such evidence.  Hence, the Board will consider it.  
38 C.F.R. § 20.1304 (2008).

At her August 2008 hearing, the Veteran withdrew her appeal 
as to the issue of entitlement to compensation under 
38 U.S.C. § 1151 for a lung disorder.   As the Veteran has 
withdrawn that appeal, the Board does not have jurisdiction 
to review that issue.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 
2002); 38 C.F.R. §§ 20.202, 20.204 (2008).


FINDINGS OF FACT

The competent and probative medical evidence is at least in 
approximate balance as to whether the Veteran incurred 
bipolar disorder during military service.



CONCLUSION OF LAW

Giving the benefit of the doubt to the Veteran, the Board 
concludes that a psychiatric disorder was incurred in active 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

In this case, the Board finds that the RO has substantially 
satisfied the duties to notify and assist, as required by the 
VCAA.  To the extent that there may be any deficiency of 
notice or assistance, there is no prejudice to the Veteran in 
proceeding with this issue given the fully favorable nature 
of the Board's decision.

Analysis

The Veteran contends that she incurred a psychiatric disorder 
during her active military service.

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Evidence of 
continuity of symptomatology from the time of service until 
the present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Chronic psychoneurosis of long duration or other psychiatric 
symptomatology shown to have existed prior to service with 
the same manifestations during service, which were the basis 
of the service diagnosis, will be accepted as showing 
preservice origin.  38 C.F.R. § 3.303(c).  

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

Every person employed in the active military, naval, or air 
service shall be taken to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 
3.304(b)(1).  

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless clear and 
unmistakable evidence shows that the increase in disability 
is due to the natural progress of the disease.  38 U.S.C.A. § 
1153 (West 2002); 38 C.F.R. § 3.306(a).

If a disorder was not noted on entering service, the 
government must show clear and unmistakable evidence of both 
a preexisting condition and a lack of in-service aggravation 
to overcome the presumption of soundness for wartime service 
under 38 U.S.C.A. § 1111.  A lack of aggravation may be shown 
by establishing that there was no increase in disability 
during service or that any "increase in disability [was] due 
to the natural progress of the preexisting condition."  
Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); 38 
U.S.C.A. § 1153.  If the government fails to rebut the 
section 1111 presumption, the claim is one for service 
connection, not aggravation.  Id.

The Board notes initially that there is no medical evidence 
of psychiatric treatment or diagnosis prior to service.

Service treatment records reflect that on entrance medical 
examination in January 1974, the Veteran's psychiatric system 
was listed as normal, and her physical profile (PULHES) 
included S-1 (normal) for the psychiatric system.  A 
psychiatric disorder was not noted at this examination.  In a 
January 1974 report of medical history, the Veteran denied a 
history of depression or excessive worry, and nervous 
trouble.  

The Veteran was seen on May 18, 1974 complaining of nerves 
with depression.  It was noted that she was upset and 
homesick, and worried about going AWOL.  The examiner noted 
possible suicidal ideation.  She was referred for a 
psychiatric evaluation.  A May 19, 1974 note reflects that 
the Veteran was seen by a psychiatrist the previous day, and 
treated with Valium.  The examiner indicated that she had 
returned complaining of depression, and that she wanted to be 
discharged.  A mental health clinic appointment was made for 
the following morning, and Valium was continued.

In a May 24, 1974 report of medical history, the Veteran gave 
a history of depression or excessive worry, and nervous 
trouble.  The reviewing examiner noted that the Veteran had 
not experienced a significant illness or injury since 
induction, and that the Veteran was cleared medically for 
separation.

A May 1975 emergency room note from The University of 
Nebraska Medical Center reflects that the Veteran reported 
that her husband left her three weeks ago because he did not 
want to be married.  She felt very nervous and was starting 
to get headaches as well as crying spells.  She reported an 
"...episode about 1 year ago of what sounds like conversion 
reaction when separated from child.  (Not able to talk)."  
She felt that a similar episode was going to happen again.  
The diagnosis was reactive depression.  She was referred to 
Nebraska Psychiatric Institute (NPI).

Private medical records dated from May 1975 to August 1975 
from NPI reflect that the Veteran was treated for complaints 
of marital problems and depression; she said her husband had 
left her and she cried a lot.  She stated that certain sounds 
bothered her, which had been a problem all her life, and that 
the noises produced an uneasy evanescent nervousness in her.  
She was admitted with a diagnosis of depressive neurosis, 
reactive type.  The discharge diagnosis was reactive 
depression secondary to marital maladjustment.  A problem 
sheet from the Adult Outpatient Service of NPI listed her 
active problem as poor adjustment to divorce, reactive 
depression, with an onset in February 1975.  A report of an 
intake interview reflects that the Veteran had an unhappy 
childhood, and got married to escape a less than optimal home 
environment.  She reported that she frequently used drugs in 
high school.  The examiner noted that she reacted poorly to 
stress in the past.

VA treatment records dated from 1996 to 2005 reflect ongoing 
treatment for a variety of conditions, including a 
psychiatric disorder, diagnosed as depression and bipolar 
disorder.  Such records reflect psychiatric treatment by 
T.S., MD.  These records reflect the Veteran's reports of 
physical and emotional abuse by her parents during childhood.  
A June 2005 neurologist's note reflects that upon 
interviewing the Veteran and reviewing her records, it was 
very evident that she had a strong psychiatric history that 
dates back since childhood with lots of family stressors.  
The diagnosis was pseudoseizures, which were probably related 
to her posttraumatic stress disorder.

A report of a May 2005 VA compensation and pension 
examination reflects that the examiner, J.M., a clinical 
psychologist, reviewed the Veteran's claims file and examined 
her, and diagnosed Bipolar I disorder, depressed type, 
stable.  He noted that the Veteran reported mental health 
symptoms prior to service, but denied treatment for a 
psychiatric disorder prior to service.  The examiner 
discussed her medical history, and noted that she reported 
that she was psychiatrically hospitalized in 1977, which was 
years after separation from service.  He opined that there 
was no nexus between that treatment and her single episode in 
service.  He opined that the Veteran's report would indicate 
a mental disorder before service, and there was no permanent 
aggravation during her short period of time in basic 
training.

By a letter dated in March 2008, T.S., MD, now a private 
psychiatrist, indicated that he had been treating the Veteran 
for ten years, and had generally seen her on a weekly basis.  
He noted that he initially treated her at a VA medical 
facility, and more recently at a private outpatient clinic.  
He noted that he had reviewed some of the Veteran's medical 
records, including her service treatment records.  He 
indicated that the Veteran had bipolar disorder, and had 
significant episodes of depression and mixed mood symptoms in 
the past.  He stated that "[the Veteran] clearly had her 
first depressive episode of her Bipolar Disorder at the time 
of her military service and shortly after her discharge."  
He stated that it was not unusual that she would have been 
diagnosed with depression at that time of a hospitalization 
shortly after service, as many patients with bipolar disorder 
will have a depressive mood episode at the time of their 
initial treatment encounter, and a manic or mixed episode 
only later in the course of the disorder, as in the Veteran's 
case.

Dr. T.S. noted that the Veteran reported that her military 
service was a factor leading to her initial depressive 
episode.  He stated that stressful life events, including 
military service, can trigger mood episodes in bipolar 
disorder, and that this is what happened in the Veteran's 
case.  He noted that she had a continuity of symptomatology 
since that time.  He concluded, "I thus believe her 
depression had its onset in the service and the symptoms of 
her Bipolar Disorder are directly linked to this episode of 
depression she experienced at the time of her military 
service."

An April 2008 VA medical opinion by Dr. J.M., the 
psychologist who performed the 2005 VA examination, reflects 
extensive review and discussion of the Veteran's medical 
records and of the recently obtained private medical records 
dated in 1975.  The examiner stated that after review of the 
new records, it had become even more clear as to the 
turbulent and traumatic upbringing that this Veteran 
underwent.  There were several markers consistent with mental 
dysfunction at a notable level prior to service.  She had to 
repeat the fifth grade, she was described as rebellious, her 
parents had a role in having her passed through high school, 
she seriously engaged in illegal drug use, and her 
relationship with her husband was chaotic.  Additional 
records noted premilitary physical and sexual abuse by her 
family, and mental abuse by proxy of her mother abusing her 
animals.  He stated, "All of the information that I have 
reviewed is indicative of mental dysfunction that would have 
existed prior to the military."  He noted that the Veteran 
was in the service for a brief duration of time, and was seen 
for only two visits during service, in which she requested 
discharge in part due to missing home.  He opined that the 
Veteran's pre-military depressive disorder was not 
permanently aggravated by service.  He concluded, "The 
Veteran's depression that existed prior to the military was 
not aggravated by military service and was the same pattern 
that had existed for years."

By a letter dated in October 2008, Dr. T.S. reiterated his 
prior opinion, and added that although it may be true that 
the Veteran had a chaotic upbringing, poor scholastic 
performance, unstable marital relationship, and a history of 
substance abuse, these do not represent symptoms of bipolar 
disorder or depression, nor do they necessarily represent a 
notable level of mental dysfunction.  He stated that there is 
no indication of symptoms of depression or bipolar disorder 
in this patient prior to the diagnosis of depression that was 
made during military service, and that "...it is very clear 
that she developed symptoms of depression while in the 
military and has had depressive, manic, and psychotic 
symptoms since that time."  He noted that his opinion was 
based on his longstanding treatment of the Veteran and a 
review of her claims file.

There are conflicting medical opinions of record with regard 
to the matter of whether the Veteran has a psychiatric 
disorder as the result of her military service and/or service 
connected disability.  The Board is required to weigh the 
credibility and probative value of these opinions, and in so 
doing, the Board may favor one medical opinion over the 
other.  See Evans v. West, 12 Vet. App. 22, 30 (1998) (citing 
Owens v. Brown, 7 Vet. App. 429, 433 (1995)).  The Board must 
account for the evidence it finds persuasive or unpersuasive, 
and provide reasons for rejecting material evidence favorable 
to the claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 
(1994).

Evidence weighing against the claim includes the two medical 
opinions by Dr. J.M., as well as the VA neurologist, to the 
effect that the Veteran had a psychiatric disorder prior to 
service, her very brief (less than a month) period of 
military service, and the fact that although she was treated 
for a psychiatric disorder approximately one year after 
separation from service, examiners at that time related her 
psychiatric disorder to marital difficulties.

Evidence weighing in favor of the claim includes the lack of 
pre-service medical evidence of treatment or diagnosis for a 
psychiatric disorder, the fact that the first diagnosis of a 
psychiatric disorder occurred during service, her lengthy 
history of psychiatric treatment since service, and the two 
medical opinions by Dr. T.S., the Veteran's treating 
psychiatrist, to the effect that the Veteran incurred a 
psychiatric disorder (bipolar disorder) in service which 
continues today.

After a review of all the evidence, the Board finds that a 
psychiatric disorder was not noted on entrance medical 
examination, and thus the presumption of soundness attaches.  
38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b)(1).  Although two 
physicians have opined that the Veteran had a pre-service 
psychiatric disorder, the Board finds that psychiatric 
symptomatology was not medically demonstrated prior to 
service; there is no clear and unmistakable evidence that a 
psychiatric disorder existed before enrollment into service.  
The Board concludes that the presumption of soundness is not 
rebutted.  See 38 C.F.R. §§ 3.303(c), 3.304.  A psychiatric 
disorder was first diagnosed in service.  

Although the medical evidence is conflicting, bearing in mind 
the benefit-of-the-doubt rule (38 U.S.C.A. § 5107(b)), the 
Board finds that the positive and negative evidence in this 
case is at least in equipoise with respect to the claim for 
service connection for a psychiatric disorder, and thus 
service connection is warranted for a psychiatric disorder.

ORDER

Service connection for a psychiatric disorder is granted.



____________________________________________
C. L. WASSER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


